DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 8/5/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/26/20 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 21-24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunch (U.S. Pub. 2016/0136415) in view of Takaki et al. (U.S. Pat. 5,924,983 hereinafter “Takaki”).
Regarding claim 1, Bunch discloses a method for using a defibrillation electrode assembly to provide resuscitative treatment to a patient, the method comprising: applying a first therapy pad to the patient at a first location on the patient for administering a defibrillation current to the patient (e.g. see Fig. 1; electrode 140a), the first therapy pad comprising a first non-conductive substrate (e.g. 470) and a first electrically conductive layer (e.g. 472) in contact with the first non-conductive substrate, the first therapy pad having a length to width aspect ratio of approximately 3:1 (e.g. see Fig. 1); applying a second therapy pad to the patient at a second location on the patient for administering the defibrillation current to the patient (e.g. see Fig. 1; electrode 140a), the second therapy pad comprising a second non-conductive substrate (e.g. 470) and a second electrically conductive layer (e.g. 472) in contact with the second non-conductive substrate, the second therapy pad having a length to width aspect ratio of approximately 3:1 (e.g. see Fig. 1), wherein the first therapy pad and the second therapy pad are positioned so that the respective lengths of the first and second therapy pads are aligned substantially parallel with respect to one another (e.g. see Fig. 1; electrodes 140a and 140b); and initiating application of the defibrillation current between the respective electrically conductive layers of the first therapy pad and the second therapy pad (e.g. ¶30). Bunch discloses the claimed invention except for explicitly stating that the electrodes have a length to width aspect ratio of between 3:1 to 30:1.  However, Takaki teaches that it is known to use an electrode with a length to width ratio between 3:1 to 30:1 as set forth in Column 4, lines 29-36 to provide an electrode with a length of 10 cm to 0.5 cm  and a width of 0.5 cm to 10 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Bunch, with well-known electrode sizes and dimensions as taught by Takaki, since such a modification would provide the predictable results of using known electrode dimensions for creating and making defibrillator electrodes.
Regarding claim 2, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first and second therapy pads outside of a sterile field around an incision on the patient (e.g. see Fig. 1, “element 60 represents the sterile field”).
Regarding claim 3, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first and second therapy pads to the patient so as to avoid a plurality of electrocardiography electrodes placed on the patient (e.g. ¶21).
Regarding claim 8, meeting the limitations of claim 1 above, Bunch further discloses separating the first therapy pad from the second therapy pad (e.g. see Figs. 7a-7c).
Regarding claim 9, meeting the limitations of claim 1 above, Bunch further discloses wherein separating the first therapy pad from the second therapy pad comprises tearing or cutting the first therapy pad from the second therapy pad along perforations between the first therapy pad and second therapy pad (e.g. see Figs. 7a-7c; perforations 582).
Regarding claim 10, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and the second therapy pad to the patient comprises applying the first therapy pad on an upper chest of the patient and applying the second therapy pad on a side of the patient (e.g. see Fig. 1).
Regarding claim 21, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first therapy pad and the second therapy pad to the patient so as to avoid a sensitive region of the patient (e.g. see Fig. 1).
Regarding claim 22, meeting the limitations of claims 1 and 21 above, Bunch further discloses wherein the sensitive region comprises a transthoracic incision (e.g. see Fig. 1; “60 incision area”).
Regarding claim 23, meeting the limitations of claims 1 and 8 above, Bunch further discloses wherein separating the first therapy pad from the second therapy pad comprises separating the first electrically conductive layer from the second electrically conductive layer (e.g. see Figs. 7a-7c).
Regarding claim 24, meeting the limitations of claims 1 and 8 above, Bunch further discloses separating a third therapy pad from either the first or second therapy pads (e.g. see Figs. 7a-7c).
Regarding claim 26, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first and second therapy pads onto a thorax of the patient (e.g. see Fig. 1; “60 sensitive area”).).
Regarding claim 27, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first and second therapy pads on either side of a transthoracic incision on the patient (e.g. see Fig. 1; “60 sterile area”).
Regarding claim 28, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first therapy pad to an anterior of the patient and applying the second therapy pad to a posterior of the patient (e.g. Fig. 2b).
Regarding claim 29, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises applying the first and second therapy pads to the patient via first and second adhesive layers, respectively (e.g. ¶49; each pad having individual adhesive layer).
Regarding claim 30, meeting the limitations of claim 1 above, Bunch further discloses wherein applying the first therapy pad and applying the second therapy pad comprises removing first and second release layers from the first and second therapy pads, respectively, before applying the first and second therapy pads to the patient via the first and second adhesive layers (e.g. ¶49).
Claims 4-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bunch in view of Takaki as applied to claims 1-3, 8-10, 21-24 and 26-30 above, and further in view of Ochs et al. (U.S. Pub. 2010/0049266 hereinafter “Ochs”). 
Regarding claims 4-7 and 25, Bunch is discussed above but does not teach a sterile pouch configured to hold a chest compression sensor within a sterile space. Ochs teaches a defibrillation electrode assembly that includes therapy pads and a sterile pouch 118 that holds a chest compression sensor, accelerometer 352, within a sterile space. The sensor can be placed over the sternum or away from the sternum. See the abstract, figures 3-6 and paragraphs 0014-0020. While Ochs et al. does not use the word sterile the examiner contends the pad 118 would be sterile from outside contamination as it is sealed. It would have been obvious, in view of Ochs et al. to use such a sterile pouch and compression sensor with the assembly of Bunch to measure the compression force on the sternum area while trying to revive a patient with or without the use of the defibrillator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792